In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00066-CR
______________________________


FRANCISCO GUTIERREZ CRUZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 30589-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Francisco Gutierrez Cruz appeals the trial court's decision to revoke his community
supervision for the offense of burglarizing a habitation.  The issues Cruz raises in this case are
identical to those he raised in Cruz v. State, No. 06-04-00065-CR.  Since the issues and arguments
are identical in both cases, for the reasons stated in Cruz v. State, No. 06-04-00065-CR, we affirm
the trial court's judgment in this case.  
 

                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          January 10, 2005
Date Decided:             January 25, 2005

Do Not Publish